Citation Nr: 1037830	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include degenerative dementia with 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from July 1970 to July 1973.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before a Veterans Law Judge at the RO in 
July 2005.  A transcript of the hearing has been associated with 
the claims file.  

The appeal with respect to whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder was remanded for 
additional development in December 2005 and March 2008.

In June 2010, the Veteran was advised that the Judge who 
conducted his hearing was no longer employed by the Board.  He 
was offered the opportunity to testify at an additional hearing.  
He subsequently notified the Board that he did not wish to appear 
at another hearing.

The Board has recharacterized the issue on appeal, originally 
claimed as entitlement to service connection for degenerative 
dementia with depression, to more broadly encompass entitlement 
to service connection for an acquired psychiatric disability, 
pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled).  However, the Board notes that the issue 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD) was finally denied by the RO and that the Board 
subsequently declined to reopen that claim in December 2005.  As 
such, service connection for PTSD is not encompassed in this 
appeal.




FINDINGS OF FACT

1.  In a June 1988 rating decision, the RO denied service 
connection for a nervous condition; the Veteran did not appeal.

2.  In a February 1998 rating decision, the RO declined to reopen 
the Veteran's claim of entitlement to service connection for a 
psychiatric condition; the Veteran did not appeal.

2.  The evidence received since the February 1998 rating decision 
does not bear directly and substantially upon the specific matter 
under consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The June 1988 and February 1998 rating decisions are final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 
20.1104 (2009).

2.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include degenerative dementia with 
depression.  38 U.S.C.A. § 5108 (West 2002 ); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence would 
be necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial.  See id.

A letter dated in December 2005 discussed the meaning of new and 
material evidence.  The evidence of record was listed and the 
Veteran was told how VA would assist him.

In April 2008 the Veteran was advised of the basis for the 
previous denial of his claim.  This letter also discussed the 
evidence necessary to support a claim of entitlement to service 
connection and advised the Veteran of the manner in which VA 
determines disability ratings and effective dates.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that with 
respect to previously denied claims, until a claim is reopened, 
VA does not have a duty to provide a medical examination or 
obtain a medical opinion.  See 38 C.F.R. § 3.159(c).  However, 
both private and VA treatment records have been associated with 
the record.  The Veteran was afforded the opportunity to testify 
before a Veterans Law Judge.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The RO denied service connection for a nervous condition in a 
June 1988 rating decision.  It noted that the service treatment 
records were negative for nervous trouble, and that the Veteran 
was first treated for psychiatric complaints in August 1987.  

The evidence of record at the time of the June 1988 rating 
decision included service treatment records.  They are negative 
for any diagnosis or abnormal finding pertaining to the Veteran's 
psychiatric health.  On separation examination in  May 1973, the 
Veteran did endorse nervous trouble, but clinical examination was 
normal, and he was found to be qualified for discharge.

Private treatment records associated with the file at the time of 
the June 1988 rating decision  included an August 1987 statement 
from B.G., M.D., who indicated that the Veteran had a long 
history of short attention span and bursts of temper since 
discharge from the Korean conflict.  Dr. G. noted that the 
Veteran required a psychiatric evaluation.  In an April 1988 
statement, Dr. G. indicated that he had treated the Veteran 
infrequently for the previous 25 years and that after coming home 
from service, the Veteran had personality changes.

Also of record was a September 1987 discharge summary from a VA 
facility.  The Veteran was admitted due to excessive punitive 
behavior toward  his children, which he reported had occurred for 
the past several years.  The assessment was borderline 
personality.

A VA psychiatric examination report dated in January 1988 
indicates that the previous workup had been incomplete and 
recommended observation and evaluation.  A February 1988 VA 
observation and evaluation report notes the Veteran's report of 
having been struck on the back of his head in Korea during a race 
riot in 1971.  Following testing and interview, the diagnostic 
impression was rule out PTSD.

A May 1988 letter from South Arkansas Regional Health Center 
indicates that the Veteran had been a client since February 1988.  
An intake report dated in February 1988 concluded with a 
diagnostic impression of dysthymic disorder.

In October 1997 the Veteran petitioned to reopen his claim.  
Records from Arkansas State Hospital were identified in support 
of his petition.  They show that the Veteran was hospitalized 
from February to December 1997, and that he had previously been 
hospitalized there from March 1996 to February 1997.  Violent 
behavior due to delusional ideation was noted.  The discharge 
diagnosis was delusional disorder, persecutory type.  

In February 1998 the RO declined to reopen the Veteran's claim.  
It noted that the newly submitted evidence did not shed any light 
on the onset of the claimed disability or the nexus of the 
disability to service.

The Veteran again petitioned to reopen his claim in April 2002.  
Subsequently, records from Southwest Arkansas Counseling and 
Mental Health, Inc. and Split Rail Residential Care Facility were 
added to the file.  A December 1997 intake report indicates that 
the Veteran was found to require residential treatment.  His 
history of multiple hospitalizations was recited, beginning in 
1987.  Following examination, the impressions were delusional 
disorder, PTSD, and schizoaffective disorder.  A January 1999 
evaluation report indicates diagnoses of schizoid personality 
disorder, antisocial personality disorder, and delusional 
disorder by history.

Additional records from the Arkansas State Hospital were also 
added to the record, to include the report of the aforementioned 
hospitalization from March 1996 to February 1997.  

VA treatment records added to the record since the February 1998 
rating decision include a February 1988 hospitalization report 
which indicates a discharge diagnosis of PTSD.  On intake for 
that hospitalization, the provider also noted generalized anxiety 
disorder.  A 1995 hospitalization report shows a diagnosis of 
paranoid schizophrenia.  PTSD versus paranoid schizophrenia is 
noted in January 2002.  Schizophrenia and personality disorders 
are noted in an October 2005 treatment record.

At his July 2005 hearing, the Veteran testified that he received 
treatment from a psychiatrist in Korea prior to his separation 
from service.

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  The evidence received since the 
February 1998 rating decision does not include evidence 
demonstrating an injury or chronic disability during service, in 
the year following service, or any nexus between the claimed 
psychiatric disorder and service.  The Veteran's contentions and 
lay statements pertaining to his activities during service are 
not new in that they were already of record at the time of the 
prior decision.  Records showing a current disability are also 
redundant and are not material to the question of whether there 
was a chronic disability demonstrated in service or within the 
first post service year.  These records also fail to demonstrate 
any nexus between the current psychiatric disorders and service.  
Evidence of a chronic disability in service or within the first 
post-service year, as well as any competent evidence of a nexus, 
remains absent from the record.  In summary, the defects existing 
at the time of the February 1998 rating have not been cured, and 
the claim may not be reopened.

None of the evidence added to the file since the February 1998 
decision is new and material for the purpose of reopening the 
claim of entitlement to service connection.  Accordingly, the 
claim is not reopened.


ORDER

New and material evidence not having been submitted, the petition 
to reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


